The judgment of the court was pronounced by
Host, J.
This is a suit on a balance of accounts. The case comes before us on the appeal of the defendant from a judgment rendered against him in conformity with the verdict of a jury.
It appears that there was a large account due the plaintiff by the commercial firm of which the defendant was a member, nnd that in settlement of that account the firm accepted drafts of the plaintiff in favor of divers persons; that these acceptances were not paid at maturity, and the plaintiff was subsequently compelled to take them up. The firm has since made partial payments, leaving unsatisfied the balance claimed.
Under that state of facts the defendant now sets up as a defence, that if the suit is brought upon the account, that account upon its face is> settled ; if upotr the acceptances, they are barred by proscription.
*2These grounds are equally untenable. The account was not irrevocably closed until payment of the acceptances; and as those acceptances had to be paid by the drawer, his action is not upon them : it is for moneys paid to the defendant’s use. Such an action is only prescribed by ten years. Succession of Guillemain, 2d Ann. 634.
The judgment is therefore affirmed, with costs.